 


109 HRES 530 IH: Expressing the sense of the House of Representatives condemning the actions of the Gretna Police Department, the Jefferson Parish Sheriff’s Department and all officers under their command who closed to foot traffic the Greater New Orleans Bridge in the aftermath of Hurricane Katrina and prevented hundreds of citizens from evacuating the City of New Orleans, and recognizing that at all times and especially during a time of national crisis, that all citizens should be treated in a lawful manner and with dignity and respect.
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 530 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Ms. Waters submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives condemning the actions of the Gretna Police Department, the Jefferson Parish Sheriff’s Department and all officers under their command who closed to foot traffic the Greater New Orleans Bridge in the aftermath of Hurricane Katrina and prevented hundreds of citizens from evacuating the City of New Orleans, and recognizing that at all times and especially during a time of national crisis, that all citizens should be treated in a lawful manner and with dignity and respect. 
  
Whereas on August 29, 2005, Hurricane Katrina, a category 5 hurricane, hit Louisiana, Mississippi, and Alabama; 
Whereas a category 5 hurricane, as defined by the National Hurricane Center’s Saffir-Simpson Hurricane Scale, has winds of 156 mph or greater, can cause complete roof failure on many buildings, and/or can cause complete building failures with small utility buildings blown over or away, and/or cause flooding to structures near the shoreline and/or may require massive evacuation of residential areas; 
Whereas on August 26, Louisiana Governor Kathleen Blanco declared a state of emergency; 
Whereas on August 27, residents of Louisiana’s low-lying areas were told that they must evacuate and Mayor Ray Nagin of New Orleans advised people to leave the city; 
Whereas on the same day, President Bush declared a state of emergency in Louisiana; 
Whereas on August 28, as winds reached 175 mph, New Orleans Mayor Ray Nagin ordered mandatory evacuations; 
Whereas on August 29, 2 major flood-control levees were breached and a section of the roof of the Louisiana Superdome, where people had taken refuge, opened; 
Whereas many were feared dead in flooded neighborhoods which were under as much as 20 feet of water; 
Whereas on August 30, Mayor Nagin estimated that 80 percent of the City was underwater and much of New Orleans was left with no power, no drinking water, and dwindling food supplies; 
Whereas conditions at the Superdome and the Convention Center deteriorated as people were without food, water, clothing, or medical care; 
Whereas New Orleans Mayor Ray Nagin urged people stranded in New Orleans to evacuate the city; 
Whereas the Crescent City Connection, more commonly known as the Greater New Orleans Bridge, is the major artery out of New Orleans, is approximately 10 miles from the Louisiana Superdome and was accessible to the residents who were traveling on foot; 
Whereas the bridge and Gretna, Louisiana, the city on the other side of the bridge, were dry; 
Whereas a group of approximately 200 citizens were told that they could not enter into the city’s 2 main shelters, the Louisiana Superdome and the Convention Center, due to lack of space and unsanitary conditions; 
Whereas this group camped outside the police command center at Harrah’s on Canal Street where they would be highly visible until buses or some other means of evacuating the city arrived; 
Whereas the Police Commander at the command center told the group that they should walk to the Pontchartrain Expressway and cross the Greater New Orleans Bridge where the police had buses to take them out of the city; 
Whereas the group told the Commander that they had been given misinformation in the past concerning buses and therefore wanted assurance that buses would be there and were then told by the Commander that I swear to you that the buses are there; 
Whereas the group began traveling toward the Pontchartrain Expressway towards the bridge; 
Whereas these citizens approached the bridge and were met by armed police officers from the Gretna Police Department and the Jefferson Parish Sheriff’s Department who formed a line across the bridge to prevent passage; 
Whereas the police officers began firing their weapons causing many of the citizens to flee back into New Orleans while a small number of citizens remained and questioned the police officers about their refusal to allow passage across the bridge; 
Whereas the citizens were told that they could not cross the bridge and enter into the City of Gretna because the West Bank was not going to become New Orleans and that there would be no Superdomes in their city; 
Whereas the armed officers shut down the bridge and closed to foot traffic the three access points to the bridge, thereby denying the citizens the ability to cross the bridge; 
Whereas the bridge was only closed to those evacuees who did not have vehicles and were traveling on foot while remaining open to those traveling in automobiles; 
Whereas 23.7 percent of families and 27.9 percent of individuals living in New Orleans live below the poverty level and many residents do not own vehicles; 
Whereas the Chief of the Gretna Police Department, Arthur Lawson, Jr., confirmed with the United Press International that he shut down the bridge and further stated that If we had opened the bridge, our city would have looked like New Orleans does now: looted, burned and pillaged; 
Whereas Chief Lawson stated that his officers acted in the manner they were instructed to and defended his decision to close the bridge to evacuees; 
Whereas after being denied access to the bridge, some of the citizens built an encampment on the center divide of the bridge between the O’Keefe and Tchoupitoulas exits; 
Whereas as dusk set in, a Gretna police officer showed up, jumped out of his patrol vehicle, aimed a gun at the faces of the evacuees, yelled obscenities and screamed at them to get off the freeway; 
Whereas a helicopter arrived and deliberately used the wind from its blades to destroy the structures the citizens had built for shelter and as the citizens retreated a Gretna officer confiscated for their own use the food and water that had been collected by the evacuees; 
Whereas the group that attempted to cross the bridge was predominantly African-American and consisted of the young, elderly, people on crutches, people using walkers, and babies in strollers; 
Whereas after the terrorist attacks of September 11, 2001, New York police officers selflessly rendered aid to citizens and upheld their duty to protect and serve all citizens that needed assistance during that national crisis, not just those who may have lived in their jurisdiction; 
Whereas these actions are in sharp contrast to the actions of the Gretna police officers who neither protected nor served those citizens seeking assistance during the national crisis stemming from Hurricane Katrina; 
Whereas the use of guns, the pointing of live ammunition at women and children and the firing of those guns over the heads of unarmed, harmless citizens trying to evacuate an uninhabitable city was in the United States where freedom and the fundamental rights of all citizens is highly valued; 
Whereas every United States citizen is entitled to equal treatment under the laws and should be treated with respect and dignity; 
Whereas the constitutional rights of the citizens were violated by the actions of the Gretna Police Department and the Jefferson Parish Sheriff’s Department; and 
Whereas these actions occurred during a time of national crisis when the assistance of every governmental entity was needed to preserve the health, life, and well-being of the evacuees: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns in the strongest terms the actions of the Gretna Police Department and the Jefferson Parish Sheriff’s Department;  
(2)declares that the civil rights and civil liberties of all individuals should be protected, especially during a time of national crisis;  
(3)calls upon local, State, and Federal authorities to work to prevent bias and racial insensitivity and to adopt laws and procedures that will protect the civil liberties of its citizens, especially during a terrorist attack, national disaster, or other time of national crisis; 
(4)urges the United States— 
(A)to condemn the actions of the Gretna Police Department; and 
(B)to initiate an investigation through the Department of Justice into possible misconduct by the Gretna Police Department and its officials. 
 
